IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ANTHONEE PATTERSON,              : No. 18 EAL 2016
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
            v.                   :
                                 :
                                 :
KENNETH SHELTON, INDIVIDUALLY    :
AND IN HIS CAPACITY AS PRESIDENT :
OF THE BOARD OF TRUSTEES, OF THE :
CHURCH OF THE LORD JESUS CHRIST :
OF THE APOSTOLIC FAITH, INC.,    :
                                 :
                Respondent       :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.